Exhibit 10.2
(REPUBLIC SERVICES, INC. LOGO) [p16839p1683900.gif]
MEMORANDUM

     
To:
  Mike Rissman
 
   
From:
  Jim O’Connor
 
   
Date:
  February 9, 2010
 
   
Re:
  Termination of Employment Agreement

     This is to confirm that in connection with your promotion to Executive Vice
President and General Counsel and the implementation of the Company’s Executive
Separation Policy (“Policy”), effective February 9, 2010 you have agreed to the
cancellation of the employment agreement you entered into with the Company
effective December 5, 2008 (“Employment Agreement”). As a result, your
employment with the Company will be continued on an at-will basis which means
that either you or the Company can terminate the employment relationship at any
time.
     You agree to the cancellation of your Employment Agreement in return for
your participation in the Policy. Your severance benefits under the Policy will
be similar to those provided under your Employment Agreement, except that:
(1) your severance amounts will be increased from a level of one time to two
times your base salary (or, in the case of your termination without cause or for
good reason within one year following a change in control, from a level of one
time to two times your base salary plus target bonus) which is the severance
amount provided under the Policy to eligible Named Executive Officers; and
(2) continued medical benefits will be increased from one to two years.
     You understand and acknowledge that severance benefits under the Policy are
payable only if you have signed the Company’s Non-Solicitation, Confidentiality
and Arbitration Agreement designed for your position and have executed a
Separation Agreement on the appropriate form provided by the Company which
contains a full release of all claims that you may have against the Company.
     You also understand and acknowledge that the Company may modify or
terminate the Policy prior to a change in control for all employees who have not
had a termination of employment prior to the modification or termination as long
as the modification applies to all executives in the same position category.

 



--------------------------------------------------------------------------------



 



By signing below, you acknowledge and agree that you have carefully read this
memorandum in its entirety, that you fully understand and agree to its terms and
provisions, that you are signing the memorandum knowingly and voluntarily, and
you agree that it is final and binding on all parties.
     If you have questions, please contact me. Otherwise, please sign below and
return this document to me.
     IF YOU SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY ENFORCEABLE
AGREEMENT.
ACKNOWLEDGED AND AGREED
     I acknowledge the termination of my Employment Agreement and understand
that I no longer will be entitled to any benefits or compensation under that
Agreement. Further, I understand that any compensation or benefits that I may
become entitled to receive on account of my termination of employment will be
governed by the terms of the Policy as it may be amended from time to time.

           
 
Signature
 
 
Date
 
   
 
Printed Name
   

2